         Case 8:18-cv-00883-PWG Document 75 Filed 05/15/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


 AMERICAN ACADEMY OF
 PEDIATRICS, et al.,

                    Plaintiffs,

          v.                                         Civil Action No. 8:18-cv-883-PWG

 UNITED STATES FOOD AND DRUG
 ADMINISTRATION, et al.,

                    Defendants.


                                   JOINT STATUS REPORT

       Pursuant to the Court’s letter order of March 26, 2019, the parties respectfully submit this

joint report concerning “the status of the proposed revision of the Guidance.” ECF No. 62, at 3.

In view of the Court’s decision today granting Plaintiffs’ motion to reconsider, reinstating the

parties’ dispositive motions, and granting summary judgment to Plaintiffs, ECF Nos. 73–74, the

parties understand the Court’s March 26 order denying their dispositive motions without

prejudice and directing the filing of monthly status reports to have effectively been vacated.

Accordingly, the parties will consider the status report requirement to have ended unless the

Court directs otherwise.


Dated: May 15, 2019                               Respectfully submitted,

  /s/ Jeffrey Dubner              .                JOSEPH H. HUNT
 Javier M. Guzman (pro hac vice)                   Assistant Attorney General
 Jeffrey B. Dubner (pro hac vice)
 DEMOCRACY FORWARD FOUNDATION                       /s/ Eric Beckenhauer                   .
 P.O. Box 34553                                    ERIC B. BECKENHAUER
 Washington, D.C. 20043                            Trial Attorney
 jguzman@democracyforward.org                      U.S. Department of Justice
 jdubner@democracyforward.org                      Civil Division, Federal Programs Branch
        Case 8:18-cv-00883-PWG Document 75 Filed 05/15/19 Page 2 of 2



(202) 448-9090                                 1100 L Street NW
                                               Washington, DC 20005
Eve L. Hill (Fed. Bar No. 19938)               (202) 514-3338
BROWN GOLDSTEIN & LEVY, LLP                    (202) 616-8470 (fax)
120 East Baltimore Street, Suite 1700          eric.beckenhauer@usdoj.gov
Baltimore, Maryland 21202
T: (410) 962-1030                              Counsel for Defendants
F: (410) 385-0869
ehill@browngold.com

Dennis A. Henigan (pro hac vice)
Mark E. Greenwold (pro hac vice to be filed)
CAMPAIGN FOR TOBACCO-FREE KIDS
1400 I Street NW, Suite 1200
Washington, D.C. 20005
dhenigan@tobaccofreekids.org
mgreenwold@tobaccofreekids.org
(202) 296-5469

Counsel for Plaintiffs
